

Exhibit 10.3


FORM OF TOTAL SHAREHOLDER RETURN
AWARD AGREEMENT


This Total Shareholder Return Award Agreement (the “Agreement”) is effective as
of «Date» by and between ALLEGHENY TECHNOLOGIES INCORPORATED, a Delaware
corporation (the “Company”) and «Name» (the “Participant”).


WHEREAS, the Company has adopted the Allegheny Technologies Incorporated «Year»
Incentive Plan (the “Plan”) and, in accordance with the Plan, has adopted
Administrative Rules for the Long Term Performance Plan (“LTPP”);


WHEREAS, the Administrative Rules for the LTPP allow for the grant of
opportunities to earn shares of Common Stock based on the Company’s relative
Total Shareholder Return (“TSR”) to (i) assist the Company to retain and
motivate key management employees; (ii) reward key management employees for the
overall success of the Company; and (iii) provide a means of encouraging key
management employees to acquire shares of Company Common Stock.


WHEREAS, the LTPP provides that each award made under the LTPP to be measured by
relative TSR (a “TSR Target Award”) shall be evidenced by an Award Agreement
(each a “TSR Award Agreement”) between the Company and the key management
employee who receives a TSR Target Award under the LTPP setting forth the terms
and conditions of such TSR Target Award;


WHEREAS, in consideration of the Restrictive Covenants and other good and
valuable consideration, the Company desires to make a TSR Target Award to the
Participant and evidence such TSR Target Award by this TSR Award Agreement and
the Participant, having read and understood the Plan and the LTPP, is willing to
enter into this TSR Award Agreement on the terms and conditions set forth
herein.


NOW THEREFORE, in consideration of the covenants and agreements herein contained
and intending to be legally bound, the parties hereto agree with each other as
follows:


Subject to the attainment of the Performance Levels described below and to the
terms and conditions of the Plan, the LTPP Administrative Rules and the Terms
and Conditions of Award attached hereto and incorporated herein by reference, by
which Participant agrees to be bound, the Company awards to Participant the TSR
Award described below, with respect to the Performance Period described below:


PERFORMANCE PERIOD: «Date» through «Date».


TSR TARGET AWARD: «TSR_Shares_Awarded» of Company Common Stock, equals
applicable base salary times «TSR_Award_Percent» (which is the Participant’s
target award opportunity as a percent of salary) divided by $«Price» (which is
the average of the high and low trading prices of stock for the thirty (30)
trading days prior to «Date»).





--------------------------------------------------------------------------------



PERFORMANCE LEVELS: The following table shows the performance award relationship
under the TSR Award Agreements for the «Range of Years» performance period:
    
Outcome Relative to Peer Group TSR
Level of Performance
Three-Year Percentile
Ranking in TSR
Percent of Target
Award Earned
 
 
 
Below Threshold
Below 35th percentile
    0%
Threshold
35th percentile
  50%
Target
50th percentile
100%
Outstanding
90th percentile
200%



Note:  Interpolation between points will be made on a straight line basis on
each scale.
Below the 35th percentile and above the 90th percentile, there will be no
extrapolation.



THE NUMBER OF SHARES DELIVERED UNDER THIS TSR AWARD AGREEMENT WILL EQUAL THE TSR
TARGET AWARD TIMES THE APPLICABLE PERCENT OF ACTUAL ACHIEVEMENT OF THE TSR
PERFORMANCE LEVEL. NO AWARD SHALL BE DELIVERED UNLESS THE PARTICIPANT HAS FULLY
COMPLIED WITH ALL CORPORATION POLICIES, INCLUDING, BUT NOT LIMITED TO, THE
COMPANY’S CORPORATE GUIDELINES FOR BUSINESS CONDUCT AND ETHICS, THE RESTRICTIVE
COVENANTS AND THE CLAWBACK POLICIES AND AGREEMENTS.


IN WITNESS WHEREOF, the parties hereto have executed this Total Shareholder
Return Award Agreement effective the day and year first above written.


ALLEGHENY TECHNOLOGIES INCORPORATED




By:
 
Name:
 «Name»
Title:
«Title»





PARTICIPANT
 
WITNESS
 
 
 
«Name»
 
 

                    

2

--------------------------------------------------------------------------------



TERMS AND CONDITIONS OF TSR AWARD


Section 1: Definitions


Capitalized words used but not defined below or elsewhere in these Terms and
Conditions shall have the meanings ascribed to them in the Plan.


“Administrative Rules” or “LTPP” shall mean the Administrative Rules for the
LTPP adopted by the Committee effective «Date», as the same may be amended from
time to time.


“Award” or “TSR Award” shall mean the grant of a TSR Target Award evidenced by
this Award Agreement.


“Award Agreement” or “TSR Award Agreement” shall mean this agreement evidencing
this grant under the LTPP Administrative Rules and the Plan of opportunities
measured by TSR.


“Committee” means the Personnel and Compensation Committee of the Board of
Directors.


“Common Stock” shall mean the common stock, $0.10 par value per share, of
Allegheny Technologies Incorporated.


“Company” shall mean Allegheny Technologies Incorporated and its subsidiaries,
unless the context requires otherwise.


“Disability” shall mean the total and permanent disability of Participant as
determined by the Committee in its sole discretion.


“Outstanding” shall mean a relative standing of the Company’s TSR as against the
TSR for the Peer Group, in each case for the TSR Performance Period, equal to or
greater than 90%.


“Performance Period” or “TSR Performance Period” shall mean for this Award
Agreement, the calendar years «Year», «Year» and «Year».


“Proof of Ownership” shall mean a certificate or certificates, electronic or
book entry evidencing the number of shares of Common Stock determined by the
Committee as the Participant’s TSR Awards for the Performance Period.


“Peer Group” shall mean the corporations listed on Exhibit 1 to this Award
Agreement, subject to the adjustments to such group as permitted under the
Administrative Rules.


“Retirement” means a termination of employment with the Company and each of its
subsidiaries, with the consent of the Company, at or after (i) attaining age 55
and (ii) completing five (5) years of employment with the Company and/or any
subsidiary of the Company.


“Restrictive Covenants” shall mean those covenants not to compete, not to
solicit business or employees of the Company and not to disparage the Company,
its officers, directors or employees, in each case for a period of no less than
one (1) year after termination of employment for any reason as such Restrictive
Covenants are more fully set forth herein.


“Target” shall mean a relative standing of the Company’s TSR as against the TSR
of the Peer Group, in each case for the TSR Performance Period, of equal to or
greater than 50% but less than 90%.



3

--------------------------------------------------------------------------------



“Threshold” shall mean a relative standing of the Company’s TSR as against the
TSR of the Peer Group, in each case for the TSR Performance Period, of equal to
or greater than 35% but less than 50%.


“TSR Performance Level” means the measure of Company TSR performance relative to
the Peer Group, as set forth on page 2 of this Award Agreement. In determining
the final Performance Level, the Committee shall use straight-line interpolation
between Threshold and Target, and between Target and Outstanding. No TSR Award
will be earned for a Performance Level less than Threshold. No additional TSR
Award above Outstanding will be earned for a Performance Level greater than
Outstanding.


“TSR Target Award” means this grant of an opportunity to earn the number of TSR
Shares at the Target Performance Level for the «Range of Years» Performance
Period, but subject to actual achievement of the Performance Level.


Section 2: TSR Award


2.1    Subject to the attainment of the TSR Performance Levels and to the terms
and conditions otherwise set forth in the Plan, the LTPP Administrative Rules
and this Award Agreement, the Company awards to Participant the TSR Award
described in the first two pages of this Award Agreement with respect to the
Performance Period described therein.


Section 3: Delivery of TSR Awards


3.1    Subject to the withholding obligations and any requirements of Section 5
then applicable, the Company shall deliver to the Participant Proof of Ownership
representing the TSR Awards, if any, for the TSR Performance Period within
seventy-five (75) days after the end of the TSR Performance Period.


3.2    If the Participant terminates employment with the Company and each
subsidiary of the Company during a then uncompleted TSR Performance Period for
reasons other than death, Disability or Retirement, any TSR Target Award for any
then uncompleted TSR Performance Period shall be forfeited automatically and the
shares represented by such TSR Target Awards shall again be eligible for awards
under the Rules.


3.3     If the Participant terminates employment with the Company and each
Subsidiary of the Company during a then uncompleted TSR Performance Period due
to the Participant’s death, Disability, or Retirement, a pro rata award
determined by multiplying the number of TSR Shares set out in the Award
Agreement by the Performance Level for the TSR Performance Period and then
multiplying the result by a fraction, the numerator of which is the number of
months the Participant was employed by the Company during the Performance Period
and the denominator is 36. Any award determined to be payable shall be paid
after the end of the applicable Performance Period.


Section 4: Restrictive Covenants


4.1    Non-Competition. For a period of one (1) year after the Participant’s
termination of employment with the Company (including for this Section 4 any of
the Company’s subsidiaries and affiliates) for any reason, the Participant will
not directly or indirectly (i) serve as an owner, principal, partner, employee,
consultant, officer, director or agent of an entity, including a sole
proprietorship, that engages or is planning to engage in any business in which
the Company is engaged in any market in which the Company is engaged at the time
of the Participant’s termination of employment, including the production and
delivery of specialty materials and products for the aerospace and defense, oil
and gas/chemical process industry, electrical energy, medical, automotive, food
equipment and appliance, and construction and mining markets (each such entity
in such market is referred to as a “Competing Business”). Participant shall not
be deemed to

4

--------------------------------------------------------------------------------



be in violation of this covenant if the Participant is the owner of not more
than 2% of a corporation the stock of which is traded on a recognized securities
exchange.


4.2    Non-Solicitation of Customers. For a period of one (1) year after the
Participant’s termination of employment with the Company for any reason, the
Participant shall not, directly or indirectly, on behalf of a Competing Business
solicit or attempt to divert the business or patronage of any business entity
that has purchased specialty materials from the Company within two (2) years
prior to the termination of the Participant’s employment and shall not assist
any person or business entity in planning or making such a solicitation.


4.3    Non-Solicitation of Employees. For a period of one (1) year after the
Participant’s termination of employment with the Company for any reason, the
Participant will not solicit or assist another person or entity to solicit any
person who consults with the Company or is employed by the Company to cease
consulting with the Company or to leave the employ of the Company or to accept a
consulting or other business relationship or employment with another person or
entity, whether or not a Competing Business.


4.4    Non-Disparagement. For a period of one (1) year after the Participant’s
termination of employment with the Company for any reason, the Participant shall
not disparage the Company or its business, agents, servants, employees, officers
or directors.


4.5    Confidentiality. For a period of three (3) years after the Participant’s
termination of employment with the Company for any reason, the Participant shall
not disclose, divulge or use any material non-public information of the Company,
including, but not limited to, manufacturing processes, customer lists,
marketing plans or procedure proprietary information and trade secrets.


4.6    Consideration and Remedies. The Participant recognizes and acknowledges
that the opportunity to earn compensation or receive shares of Company Stock
under this Agreement is adequate consideration for the covenants set forth in
this Section 4. The Participant further acknowledges that the Company has no
adequate remedy at law should the Participant violate or threaten to or attempt
to violate any one or more of the covenants in this Section 4 and the
Participant agrees that the Company is entitled to an injunction or other
equitable relief restraining the Participant from violating or threatening to or
attempting to violate any one or more of the covenants set forth in Section 4.


Section 5: Miscellaneous


5.1    General Restriction. To the extent any TSR Target Award is denominated in
Common Stock under this Award Agreement, it shall be subject to the requirement
that if at any time the Committee shall determine that any listing or
registration of the shares of Common Stock or any consent or approval of any
governmental body or any other agreement or consent is necessary or desirable as
a condition of the issuance of shares of Common Stock or cash in satisfaction
thereof, such issuance of shares of Common Stock may not be consummated unless
such requirement is satisfied in a manner acceptable to the Committee. The
Company shall in no event be obligated to register any securities pursuant to
the Securities Act of 1933 (as the same shall be in effect from time to time) or
to take any other affirmative action to cause the issuance of shares pursuant to
the distribution of TSR Awards to comply with any law or regulation of any
governmental authority.


5.2    Non-Assignability. No TSR Target Award granted under this Award Agreement
shall be assignable or transferable by the Participant, except by will or by the
laws of descent and distribution. During the life of the Participant, any TSR
Awards shall be payable only to the Participant. No assignment or transfer of a

5

--------------------------------------------------------------------------------



TSR Target Award or of the rights represented thereby, whether voluntary or
involuntary, by operation of law or otherwise (except by will or the laws of
descent and distribution), shall vest in the assignee or transferee any interest
or right herein whatsoever, and immediately upon such purported assignment or
transfer, the TSR Target Awards shall terminate and become of no further effect.


5.3    Withholding Obligations. Whenever the Company makes delivery under the
Plan, in whole or in part, the Company shall notify the Participant of the
amount of withholding for tax, if any, which must be paid under federal and,
where applicable, state and local law. The Company shall, in the discretion of
the Company, but with the consent of the Committee, arrange for payment for such
withholding for taxes in any one or combination of the following ways: (i)
acceptance of an amount in cash paid by the Participant; or (ii) reduction in
the number of shares to be issued by that number of shares which, in aggregate,
have a value equal to such withholding amount. If the full amount of the
required withholding is not recovered in the above manner, the Participant
shall, forthwith upon receipt of notice, remit the deficiency to the Company. No
shares of Common Stock shall be issued or delivered to the Participant (and/or
the Participant's designee) until all applicable withholding obligations shall
have been satisfied in full.


5.4    Delivery of Proof of Ownership. As soon as practicable after compliance
by the Participant with all applicable conditions including, but not limited to,
the satisfaction of the Withholding Obligations described in Section 5.3 hereof,
the Company will issue and deliver by mail or electronic transfer, or cause
delivery by mail or electronic transfer, to the Participant at the address of
the Company’s records, Proof of Ownership registered in the name of the
Participant (and/or the Participant's designee) for the number of shares of
Common Stock which the Participant is entitled to receive (subject to reduction
for withholding as provided in Section 5.3 hereof) under the provisions of this
Award Agreement.


5.5    No Right to Employment. Nothing in the Plan or in this Award Agreement
shall confer upon the Participant the right to continue in the employ of the
Company or any subsidiary or affect any right that the Company or a subsidiary
may have to terminate the employment of the Participant.


5.6    Amendment or Termination of the Plan. The Plan, or any part thereof
(including the Administrative Rules) may be terminated or may, from time to
time, be amended, each in accordance with the Plan or LTPP Administrative Rules,
as applicable, provided, however, the termination or amendment of the Plan or
the LTPP Administrative Rules shall not, without the consent of the Participant,
affect Participant's rights under this Award Agreement.


5.7    Investment Representation. Under the federal and/or state securities
laws, the Participant may be required to deliver, and, if so, shall deliver, to
the Committee, upon demand by the Committee, at the time of any payment of
Common Stock, a written representation that the shares to be acquired are to be
acquired for investment and not for resale or with a view to the distribution
thereof. Upon such demand, delivery of such representation prior to delivery of
any shares shall be a condition precedent to the right of the Participant to
receive any shares.


5.8    No Rights as Shareholder. The Participant shall have no rights as a
stockholder of the Company with respect to shares of Common Stock subject to the
Award evidenced this Award Agreement unless and until Proof of Ownership for
shares of Common Stock is issued to the Participant.


5.9    Adjustment of Award. In the event of any change or changes in the
outstanding Common Stock of the Company by reason of any stock dividend,
recapitalization, reorganization, merger, consolidation, split-up, combination
or exchange of shares or any rights offering to purchase a substantial amount of
Common Stock at a price substantially below fair market value or of any similar
change affecting the Common Stock, any of which takes effect after the first
grant of a TSR Target Award under this Award Agreement, the

6

--------------------------------------------------------------------------------



Committee may, in its discretion, appropriately adjust the number of shares of
Common Stock which may be issued under this Award Agreement, the number of
shares of Common Stock subject to TSR Target Awards under this Award Agreement
and any and all other adjustments deemed appropriate by the Committee to prevent
substantial dilution or enlargement of the rights granted to the Participant in
such manner as the Committee shall deem appropriate. Any adjustment so made
shall be final and binding upon the Participant.


5.10     Awards Not a Bar to Corporate Event. The existence of the TSR Target
Awards granted hereunder shall not affect in any way the right or the power of
the Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company's capital
structure or its business, or any merger or consolidation of the Company, or any
issue of bonds, debentures, preferred or prior preference stocks ahead of or
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.


5.11     Not Income for Qualified Plans. No amounts of income received by a
Participant pursuant to this Award Agreement shall be considered compensation
for purposes of any pension or retirement plan, insurance plan or any other
employee benefit plan of the Company or any of its affiliates.


5.12    Meaning of Participant. Whenever the word “Participant” is used in any
provision of this Award Agreement under circumstances where the provision should
logically be construed to apply to the executors, the administrators, or the
person or persons to whom the TSR Target Awards may be transferred by will or by
the laws of descent and distribution, the word “Participant” shall be deemed to
include such person or persons.


5.13    Determinations of Committee. The actions taken and determinations of the
Committee made pursuant to this Award Agreement and of the Committee pursuant to
the Plan and the LTPP Administrative Rules shall be final, conclusive and
binding upon the Company and upon the Participant. No member of the Committee
shall be liable for any action taken or determination made relating to this
Award Agreement, the Plan or the LTPP Administrative Rules if made in good
faith.



7

--------------------------------------------------------------------------------



Exhibit 1: List of Peer Companies («Range of Years» Performance Period)


«List of Peer Companies»



8